Citation Nr: 1423186	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-08 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1978 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This case was previously before the Board in November 2013 at which time it was remanded for additional development.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Bilateral hearing loss was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2013).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) (as amended, effective May 30, 2008).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Here, adequate notice was provided to the Veteran through correspondence in November 2009.  This letter detailed the elements of a service connection claim, described the evidence and information necessary to substantiate the claim, and set forth the respective responsibilities of VA and the Veteran in obtaining such evidence.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

VA satisfied its duty to obtain a medical opinion when required.  In March 2010, VA provided the Veteran with an audiological examination.  In November 2013, the Board remanded this case for a new examination to determine the current nature and etiology of any hearing loss disability.  In January 2013, VA provided the Veteran with another audiological examination.  The Board finds that the most recent VA examination is adequate to decide the issue as the examiner reviewed the claims file, considered the relevant history of the Veteran's hearing loss, examined the Veteran, provided a sufficiently detailed description of the disability, and provided analysis to support an opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Finally, the Board finds that there was substantial compliance with the November 2013 Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

In particular, in its prior remand, the Board directed the AOJ to afford the Veteran an adequate VA examination.  As discussed above, the Veteran was afforded a VA examination in December 2013 that is adequate for appellate review.  Accordingly, the Board finds that there has been substantial compliance with the Board's remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, supra.

II.  Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159. 

The Veteran asserts that he is entitled to service connection for bilateral hearing loss as the result of acoustic trauma during service.  The Board notes that the Veteran's VA Form DD-214 shows that his military occupational specialty (MOS) was combat engineer.  The Veteran has consistently and credibly stated that he was exposed to noise from gunfire and skilsaws.  Noise exposure is thus conceded based upon the facts and circumstances of his service.

Here, there is evidence of an in-service injury and a current disability.  The Veteran is competent to assert that he experienced injury such as in-service noise exposure.  As such, and because the Board finds no reason to question the veracity of the Veteran's assertions in this regard, the Board accepts his assertions of significant in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154.  Additionally, audiometric testing reflected in a March 2010 VA audiological examination revealed that the Veteran's speech recognition scores were 92 percent bilaterally, which confirms that he has bilateral hearing loss to an extent recognized as a disability for VA purposes.  Thus, the first and second elements of service connection have been met.  

The Board notes that in the November 2013 remand, it referred to an October 11, 1978 enlistment examination as well as a September 18, 1978 audiometric test.  However, it appears that the enlistment examination was initiated on September 18, 1978, and completed on October 11, 1978.  The Board finds that the September 18, 1978 audiometric test was recorded in the September/October 1978 enlistment examination report.

The Veteran's service treatment records (STRs) are negative for complaints regarding or treatment for any hearing loss.  On audiometric testing conducted in conjunction with the Veteran's September/October 1978 enlistment examination, the pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
5
LEFT
25
15
10
15
10

In February 1979, audiometric testing revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
10
5
LEFT
0
0
0
5
5

There is no examination report for the Veteran's separation from active service in February 1980.  However, a September 1982 enlistment examination for the Army Reserves revealed the following pure tone thresholds.






HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
15
5
LEFT
0
0
0
5
5

A VA audiological examination was conducted in March 2010.  The examiner noted that he reviewed the claims file.  The Veteran reported a history of occupational noise exposure from his 30 years of post-service employment as a contractor.  He also reported recreational noise exposure from hunting.  Audiometric testing performed at that time revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
40
35
LEFT
20
15
15
20
25

Speech recognition scores were 92 percent bilaterally.  The examiner determined that the Veteran had normal to mild sensorineural hearing loss in the right ear and clinically normal hearing in the left ear.  The examiner determined that the Veteran's hearing loss was not caused by or a result of acoustic trauma in the military.  The examiner noted that the Veteran's STRs did not include a separation examination.  However, his rationale for his opinion was that the February 1989 examination revealed normal acuity, the September 1982 Army Reserve enlistment examination revealed normal hearing acuity bilaterally, and there was no standard threshold shift from the initial enlistment examination to the Army Reserve enlistment examination.  The examiner further stated, "Because the Veteran's hearing acuity remained essentially unchanged from initial enlistment to at least 2 years post-discharge, it is not likely that current hearing loss in the right ear is related to his military service."  

As noted above, in November 2013, the Board remanded this issue for additional development.  At that time, the Board found because the March 2010 VA examination report was inadequate because it (1) did not discuss the September 18, 1978 audiometric test results; (2) did not define or explain what a "standard threshold shift" is; and (3) did not explain why the Veteran's left ear hearing was clinically normal.  Thus, the Board determined that an additional VA examination was required

Pursuant to the November 2013 Board remand, the Veteran was afforded an additional VA audiological examination in December 2013.  Audiometric testing revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
45
40
LEFT
25
20
20
20
35

Speech discrimination tests revealed speech recognition ability of 94 percent in the right ear and 100 percent in the left ear.

The examiner found that the Veteran had bilateral sensorineural hearing loss in the frequency range of 500 - 4000 Hertz.  The examiner stated, "Based on the information available for review, it is the op[i]nion of the examiner that the etiology of the Veteran's current hearing loss cannot be determined without resorting to speculation."  The examiner considered the Veteran's STRs, as well as his reports of noise exposure during military service.  The examiner noted that he considered that the Veteran's hearing sensitivity at the time of military separation was unknown, and that the Veteran reported a history of civilian occupational and recreational noise exposure following military separation.

The evidence of record fails to establish-by competent, credible, and persuasive evidence-that the Veteran's bilateral hearing loss is etiologically related to service.  The Board notes that the March 2010 examiner concluded that the Veteran's hearing loss was not related to in-service noise exposure, and the December 2013 examiner determined that he could not provide a medical opinion without resorting to speculation.  The Board notes that the March 2010 examination report determined that the Veteran did not have hearing loss in his left ear even though his speech recognition was 92 percent, which is considered hearing loss for VA purposes.  Thus, the Board affords the March 2010 examination report limited probative weight.  

The Board recognizes that the December 2013 VA examiner stated that he could only speculate as to the etiology of the Veteran's hearing loss.  The Board notes that in order to rely upon a statement that a medical opinion cannot be provided without resort to mere speculation, it must be clear that all the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  See Jones v. Shinseki, 23 Vet. App. 382, 390-91 (2010).  In the present case, it is clear that all procurable and assembled data was fully considered at the time of the December 2013 VA examination.  The Veteran's service treatment records do not indicate that he complained of, or sought treatment for, hearing loss during service.  Further, the next available medical evidence is dated in March 2010, nearly 30 years after the Veteran's discharge from military service, during which time he worked as a contractor and was exposed to noise.  There is no additional evidence that could be associated with the Veteran's claims file that would alter the conclusion rendered by the VA examiner.  The Board finds that the examiner provided an adequate explanation as to why a clear etiological opinion is not possible.

The Board notes that the Veteran has contended on his own behalf that his bilateral hearing loss is related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to."  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's bilateral hearing loss and any instance of his military service, to include his exposure to noise, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, while the Veteran is competent to describe his in-service noise exposure and his current problems regarding difficulty hearing, he cannot, as a layperson, provide competent medical evidence establishing a connection between his current hearing loss and his in-service noise exposure.

The Board has also considered whether service connection is warranted for bilateral sensorineural hearing loss on a presumptive basis.  However, the record fails to show that the Veteran manifested such to a degree of 10 percent within the one year following his active duty service discharge in August 1970.  As such, presumptive service connection is not warranted for bilateral sensorineural hearing loss.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Absent competent and reliable lay or medical evidence relating hearing loss to service, the Board concludes that the claim of entitlement to service connection for bilateral hearing loss must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


